DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed on 01/18/2022, has been received, entered and made of record. Claims 1-13 have been canceled.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejection under 35 USC 102 have been considered but are moot because the claim has been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 and 10/22/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s).

Allowable Subject Matter
Claims 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 14, the searched close prior arts Tsujimoto (US 2014/0253949 A1), Nakamura (US 2014/0132652 A1) and Uchino (US 2013/0044341 A1) individually or combined fail to disclose or make obvious the claimed subject matter. a second front cover over which an information terminal device is to be held, disposed between the reading portion and the first front cover in the vertical direction, and disposed at a right side relative to the sheet discharged space in a width direction of the image forming apparatus.”
It follows that claims 15-16 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675